Sixty years ago,
Prime Minister Peter Fraser of New Zealand told
representatives to the San Francisco Conference that its
sole aim should be
“the setting up of a world organization that will
really work, and that will be the background for
an orderly progress towards security, prosperity
and happiness for all the people of all nations”.
The new organization would only work, he said, if its
members were determined to stand by their
commitments and principles.
Today the essential concept of the United Nations
remains robust. We can be justly proud of its
achievements in many areas including humanitarian
assistance, development and peacekeeping. But we
have collectively underperformed in others, sometimes
with tragic results.
Our task this sixtieth anniversary is twofold: first,
to recommit ourselves as Member States to the
enduring vision and values of the Charter and,
19

secondly, to retool the United Nations machinery to
meet the challenges of the twenty-first century.
The Summit Outcome (resolution 60/1) provides
the blueprint for the way forward. New Zealand would
have liked more progress in a number of areas, such as
more detailed agreement on the establishment of the
Human Rights Council and more authority to the
Secretary-General to manage resources in return for
greater accountability. We deeply regret the failure to
endorse further disarmament and non-proliferation
measures.
But we are encouraged by the many significant
advances, including recognition of the need for more
and better aid, establishment of the Peacebuilding
Commission, a doubling of resources for the Office of
the Commissioner for Human Rights and the
recognition of our shared “responsibility to protect”.
We have as our theme for the General Assembly
implementation of our summit undertakings. We share
accountability for getting the job done. I shall confine
my comments here to the results of the summit.
New Zealand is pleased with the Summit
Outcome as it relates to development. It represents a
shared commitment by all Member States to the
Millennium Development Goals (MDGs) and
recognizes the important partnership between
developed and developing countries in the effective use
of aid.
This year New Zealand has increased its
development assistance by 23 per cent. Our official
development assistance (ODA) programme has a focus
on poverty elimination, with a core, but not exclusive,
focus on the Pacific. We strive to address aid
effectiveness, the particular problems faced by small
island developing States, HIV/AIDS, the empowerment
of women, sexual and reproductive health and rights,
education for all, sustainable development and trade
access.
On trade, we look forward to an ambitious
outcome across all aspects of the Doha Development
Agenda, including in agriculture, improved market
access, the elimination of export subsidies and
substantial reductions in trade distorting domestic
support. Improving the coherence of trade policies and
development initiatives remains a critical element in
achieving the MDGs.
New Zealand welcomes the decision to establish
a Peacebuilding Commission to help break the cycle of
conflict by better coordinating long-term international
recovery efforts and ensuring sustained political
attention to those who need it. We must now move
swiftly to get the Commission up and running by
December this year. We look to the General Assembly
President to take a lead in holding consultations to
achieve this. The core elements of the framework have
already been discussed at length and in detail. With
good will and determination, we can surely arrive at
agreement within the next few weeks on a package.
This should ensure balanced membership and flexible
reporting arrangements. We would caution against
raising the bar for assistance too high, and we hope
that all States in need of help will be able to approach
the Commission.
Our leaders have spoken with one voice and
unequivocally to condemn all forms of terrorism. We
must build on this and honour our undertaking to
conclude negotiations on the comprehensive
convention on international terrorism at this session.
New Zealand will continue to work closely with our
friends in the Pacific region to improve our collective
abilities to identify, prevent or respond to terrorist
threats. Consolidating reporting requirements created
by Security Council resolutions would, we believe, be
one step towards enhancing the counter-terrorism
programme of the United Nations. We think it very
important that Member States should now support the
Secretary-General’s counter-terrorism strategy.
One of the most far-reaching achievements of the
summit, as many countries have acknowledged, is our
collective acceptance that there is a responsibility to
protect populations from genocide, war crimes, ethnic
cleansing and crimes against humanity. We must now
all be prepared to assist the United Nations in
establishing the early warning capability referred to in
our outcome document. It is vital that, when the need
arises, we give effect to our resolve and follow the
principles we have agreed upon.
In this context, New Zealand wishes to reaffirm
its commitment to ending impunity for those
responsible for the most serious crimes of concern to
the international community. Adoption of the Rome
Statute of the International Criminal Court was an
historic moment for the United Nations and one that
demonstrated the breadth and depth of political will to
end impunity and to secure the rule of law.
20

The absence of any reference to a commitment to
end impunity or of any acknowledgement of the
International Criminal Court’s central contribution to
this goal is one of several telling silences in our
summit outcome.
We are particularly pleased that leaders have
recognized the need to conclude, during this session,
negotiations on the draft protocol to the Convention on
the Safety of United Nations and Associated Personnel.
This will be a major priority for New Zealand. We call
on all Member States to contribute constructively to
this process, so that we can reach agreement on a
protocol and demonstrate our full support for the work
of United Nations personnel in the field.
New Zealand welcomes the emphasis on human
rights in the outcome document. That the budget of the
Office of the High Commissioner for Human Rights is
to be doubled and her Office strengthened is an
overdue recognition of the gap between expectations of
delivery and resourcing.
While progress has been made through the
summit decision to establish a Human Rights Council,
we regret that the opportunity was lost to reach
agreement on details of the Council’s mandate and
operation, despite the support of a great majority of
Members for such a package. A small minority cannot
be allowed to veto the establishment of the Council.
Over the next weeks we must redouble our efforts
to translate that broad support into specifics on what
the Council will look like and on its mandate. We shall
look to the President to set a work programme that will
aim for agreement on the details.
Our second human rights priority for the sixtieth
session is to see negotiations completed on the draft
convention on the rights of persons with disabilities.
The constructive and collegial spirit of delegations in
the Ad Hoc Committee on the rights of persons with
disabilities has been extraordinary. New Zealand is
confident that it will be possible to conclude the
negotiations in 2006 if the Ad Hoc Committee is
enabled to meet for three weeks next January.
Our ability to strengthen the United Nations
across the board in development, security and human
rights will be enhanced by implementing summit
undertakings on Secretariat and management reform.
We need particularly to improve the managerial
effectiveness and accountability of the Secretary-
General. He should be given, as he has requested, the
tools that he needs to manage the Secretariat.
We strongly support the review of all budgetary
and human resource rules and regulations and the
review of mandates. We support also the increased
focus on ensuring ethical conduct on the part of all
United Nations personnel. We believe a system-wide
code of ethics and an independent ethics office would
facilitate that. New Zealand also welcomes the
commitment to strengthening the United Nations
Office of Internal Oversight Services.
The outcome document calls for early reform of
the Security Council, and the General Assembly is to
review progress on this issue by the end of the year.
New Zealand continues to believe that the Security
Council needs to be more effective and more
representative for the twenty-first century, although we
have no illusions about the difficulties of reaching
agreement on this.
We should in the meantime renew our efforts to
improve the working methods of the Security Council.
For those many Member States who rarely, if ever,
occupy a non-permanent seat on the Council, there
should be other ways to participate in Council
decisions and contribute to discussions.
We, as Member States, have shown in finalizing
the summit outcome a mixture of courage and
creativity on the one hand and of stubbornness and
hesitation on the other. The implementation period
ahead gives us a second chance to make good on those
moments when we allowed agreements to slip through
our fingers. We put our trust in our President to set up
the structures for ongoing work and to be the catalyst
to motivate and energize us.
In closing, I would like to acknowledge the much
valued contribution that former President Ping made
over the last year, and we thank him.